

 
 

--------------------------------------------------------------------------------

 

Section 4: EX-10.2


SOUND COMMUNITY BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 
This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of this 30th day December, 2011 (the “Effective Date”) by and between
Sound Community Bank (the “Employer”), and Laura Lee Stewart (the “Executive”),
and establishes the Sound Community Bank Supplemental Executive Retirement Plan
f/b/o Laura Lee Stewart (the “Plan”).
 
WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;
 
WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;
 
WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Plan and to be paid to Executive upon Separation
from Service as provided herein;
 
WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”); and
 
WHEREAS, this Plan is intended to comply with the requirements of section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly,
the intent of the parties hereto is that the Plan shall be operated and
interpreted consistent with the requirements thereof;
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
 
 
 
DEFINITIONS
 
Whenever used in this Agreement, the following terms have the meanings
specified:
 
“Annuity” means the annuity product provided under the Annuity Contract.
 
“Annuity Contract” means a Flexible Premium Indexed Deferred Annuity Contract
issued by Aviva Life and Annuity Company, contract #(TBD), with the following
endorsements:  Income Rider.
 
“Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.
 
 
 

--------------------------------------------------------------------------------

 
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.
 
“Board” means the Board of Directors of the Employer.
 
“Change in Control” shall be deemed to have taken place if:
 
any person or entity, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, other than the Employer, a wholly-owned
subsidiary thereof, or any employee benefit plan of the Employer or any of its
subsidiaries becomes the beneficial owner of Employer securities having fifty
percent (50%) or more of the combined voting power of the then outstanding
securities of the Employer that may be cast for the election of directors of the
Employer (other than as a result of the issuance of securities initiated by the
Employer in the ordinary course of business); or
 
as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the holders of all Employer’s
securities entitled to vote generally in the election of directors of the
Employer immediately prior to such transaction constitute, following such
transaction, less than a majority of the combined voting power of the
then-outstanding securities of the Employer or any successor corporation or
entity entitled to vote generally in the election of the directors of Employer
or such other corporation or entity after such transactions; or
 
such other change of ownership or control event as defined in Treasury
Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury Regulation.
 
“Disability” shall mean the Executive (i) is unable to engage in an substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expect to result in death or can be expected to last for
a continuous period of net less than twelve (12) months or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Employer.
 
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination. The said monthly payments shall begin the first
day of the third month following the month that the Executive becomes Disabled.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“Rider” means the Income Rider attached to the Annuity Contract as an
endorsement.
 
 
 

--------------------------------------------------------------------------------

 
“Normal Retirement Age” means age sixty-five (65).
 
“Plan Administrator” means the plan administrator described in Article 8.
 
“Separation from Service” means the complete and intended termination of the
employment relationship with the Employer and all corporations or entities or
organizations with whom the Employer would be considered a single employer
pursuant to subsections (b) and (c) of section 414 of the Code determined in
conformance with section 409A of the Code and section 1.409A-1(h) of the Final
Treasury Regulations or the corresponding provisions in future guidance issued
by the Department of the Treasury and the Internal Revenue Service.
 
 
 
DEFERRED COMPENSATION AND VALUATION OF ACCOUNT
 
Annuity Contract.  The Annuity Contract shall be a mere accounting device and
the Employer shall have no obligation to actually purchase Annuity.  Further, to
the extent the Employer does purchase the Annuity, all right, title, and
interest in and to the Annuity (or any other assets which may be purchased by
Employer) shall at all times be the sole property of the Employer and shall in
no event be deemed to constitute a fund or collateral security for the payments
under the Agreement.  The Annuity and any other asset purchased by the Employer
shall for all purposes be a part of the general funds of the Employer.  To the
extent that the Executive or the Executive’s Beneficiary acquires rights to
receive payments under the Plan, such rights shall be no greater than the rights
of any unsecured general creditor of the Employer.  The Annuity Contract shall
merely be the mechanism for tracking the benefits owed to the Executive under
the Agreement.
 
No Requirement to Purchase Annuity Contract.  While the Employer is not required
to acquire and maintain any the Annuity Contract, it may do so, and if the
Employer does acquire the Annuity Contract, then the Executive consents thereto
and agrees to assist the Employer in making application for the Annuity Contract
by submitting to any required physical examination and providing any information
necessary for the completion of such application.
 
Rabbi Trust.  Employer may establish a “rabbi trust” to which contributions may
be made to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan.  The trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan. The Executive and his Beneficiaries shall have no
beneficial ownership interest in any assets held in the trust.
 
 
RETIREMENT AND OTHER BENEFITS


Retirement Benefit. Upon the Executive’s Separation from Service on or after
Normal Retirement Age for any reason other than death, the Executive will be
entitled to the monthly benefit payment described in this Section.  The benefit
will commence on the first (1st) day of the month following the Executive’s 70th
Birthday (the “Commencement Date”).  The amount of the monthly benefit will
equal the amount which would be paid from the Annuity Contract assuming (i) the
Employer actually made a contribution of $755,000 to the Annuity and (ii)
election of Lifetime Income Withdrawals, as described in the Rider attached to
the Annuity Contract, commencing on such date, based on a mortality age of
83.  This shall be the Executive’s benefit in lieu of any other benefit under
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Early Retirement.  Upon the Executive’s Separation from Service prior to Normal
Retirement Age for any reason other than death, the Executive will be entitled
to the amount accrued for the Retirement Benefit by the Employer as of the Early
Retirement date, payable on the first (1st) day of the second month following
the date of the Early Retirement in 180 equal monthly installments.  The
discount rate used by the Plan Administrator for determining the Early
Retirement benefit will be based on the yield on a 20-year corporate bond rated
Aa by Moody’s, rounded to the nearest ¼%, or as otherwise determined by the
governing Regulatory body. The initial discount rate is 5.00%.  In its sole
discretion, the Plan Administrator may adjust the discount rate to maintain the
rate within reasonable standards according to GAAP and consistent with the
Interagency Advisory on Accounting for Deferred Compensation Agreements which
states that the “cost of those benefits shall be accrued over that period of the
employee’s service in a systematic and rational manner.”
 
Disability.  In the event the Executive should become Disabled while actively
employed by the Employer any time after the effective date of this Agreement but
prior to Normal Retirement or Early Retirement, the Executive will be entitled
to the amount accrued for the Retirement Benefit by the Employer as of the date
of Disability, payable on the first (1st) day of the second month following the
date of the Disability in 180 equal monthly installments.  The discount rate
used by the Plan Administrator for determining the Disability benefit will be
based on the yield on a 20-year corporate bond rated Aa by Moody’s, rounded to
the nearest ¼%, or as otherwise determined by the governing Regulatory body. The
initial discount rate is 5.00%.  In its sole discretion, the Plan Administrator
may adjust the discount rate to maintain the rate within reasonable standards
according to GAAP and consistent with the Interagency Advisory on Accounting for
Deferred Compensation Agreements which states that the “cost of those benefits
shall be accrued over that period of the employee’s service in a systematic and
rational manner.”
 
Restriction on Timing of Distributions. Notwithstanding the applicable
provisions of this Agreement regarding timing of payments, the following special
rules shall apply if the stock of the Employer is publicly traded at the time of
the Executive’s termination of employment in order for this Agreement to comply
with section 409A of the Code: (i) to the extent the Executive is a “specified
employee” (as defined under section 409A of the Code) at the time of a
distribution and to the extent such applicable provisions of section 409A of the
Code and the regulations thereunder require a delay of such distributions by a
six-month period after the date of such Executive’s Separation from Service with
the Employer, no such distribution shall be made prior to the date that is six
months after the date of the Executive’s Separation from Service with the
Employer, and (ii) any such delayed payments shall be paid to the Executive in a
single lump sum within five (5) business days after the end of the six (6) month
delay.
 
Death Benefits.  Upon death of the Executive, the Beneficiary will be entitled
to a single sum payment, payable within ninety (90) days of the date of death
(with the beneficiary having no right to designate the taxable year of the
payment) equal to the amount accrued for the Retirement Benefit by the Employer
as of the date of Death.
 
Change in Control Benefit.  Upon a Change in Control, the Executive will be 100%
vested in the Retirement Benefit as provided for in paragraph 3.1. and payable
in accordance with paragraph 3.1. at Normal Retirement Age.
 


 
 

--------------------------------------------------------------------------------

 
 
BENEFICIARIES
 
Beneficiary Designations. The Executive shall have the right to designate at any
time a Beneficiary to receive any benefits payable under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the Beneficiary designation under any other
benefit plan of the Employer in which the Executive participates.
 
Beneficiary Designation; Changes. The Executive shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form and delivering it to the
Plan Administrator or its designated agent. The Executive’s Beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
 
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received in writing by the Plan Administrator or its
designated agent.
 
No Beneficiary Designation. If the Executive dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be distributed to the personal
representative of the Executive’s estate.
 
Facility of Payment. If a benefit is payable to a minor, to a person declared
incapacitated, or to a person incapable of handling the disposition of his or
her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.
 


 
GENERAL LIMITATIONS
 
Limits on Payments.  It is the intention of the parties that none of the
payments to which the Executive is entitled under this Agreement will constitute
a “golden parachute payment” within the meaning of 12 USC Section 1828(k)(3) or
implementing regulations of the FDIC, the payment of which is
prohibited.  Notwithstanding any other provision of this Agreement to the
contrary, any payments due to be made by Employer for the benefit of the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned on compliance with 12 USC Section 1828(k) and any regulations
promulgated thereunder including the receipt of all required approvals thereof
by Employer’s primary federal banking regulator and/or the FDIC.
 
In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of 12 USC Section 1828(k)(3) or implementing
regulations of the FDIC should Employer or its successors later obtain
information indicating that the Executive committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).
 
 
 

--------------------------------------------------------------------------------

 


 
CLAIMS AND REVIEW PROCEDURES
 
Claims Procedure. A person or Beneficiary (a “claimant”) who has not received
benefits under the Agreement that he or she believes should be paid shall make a
claim for such benefits as follows:
 
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If the claim relates to the
contents of a notice received by the claimant, the claim must be made within
sixty (60) days after the notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days after the date of the event
that caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.
 
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90)-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.
 
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:
 
 
The specific reasons for the denial,

 
 
A reference to the specific provisions of the Agreement on which the denial is
based,

 
 
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 
 
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 
 
A statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

 
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows
 
Initiation - Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.
 
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
 
 

--------------------------------------------------------------------------------

 
 
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.
 
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:
 
The specific reasons for the denial,
 
 
A reference to the specific provisions of the Agreement on which the denial is
based,

 
 
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 
 
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

 


 
MISCELLANEOUS
 
Amendments and Termination. Subject to Section 7.13 of this Agreement, (a) this
Agreement may be amended solely by a written agreement signed by the Employer
and by the Executive, and (b) except as otherwise provided herein, this
Agreement may be terminated solely by a written agreement signed by the Employer
and by the Executive.
 
Binding Effect. This Agreement shall bind the Executive and the Employer and
their beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees.
 
 
 

--------------------------------------------------------------------------------

 
No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
 
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached, or encumbered in any manner.
 
Tax Withholding. The Employer shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.
 
Applicable Law. Except to the extent preempted by the laws of the United States
of America, the validity, interpretation, construction, and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of Tennessee, without giving effect to the principles of conflict of laws
of such state.
 
Unfunded Arrangement. The Executive and the Executive’s Beneficiary are general
unsecured creditors of the Employer for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Employer to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance, annuity contract or other asset
purchased by Employer to fund its obligations under this Agreement shall be a
general asset of the Employer to which the Executive and Beneficiary have no
preferred or secured claim.
 
Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.
 
Headings. The headings of sections herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.
 
Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to the Board of Directors,
at 51 Germantown Court, Suite 100, Cordova, Tennessee 38018.
 
Entire Agreement. This Agreement constitutes the entire agreement between the
Employer and the Executive concerning the subject matter hereof. No rights are
granted to the Executive under this Agreement other than those specifically set
forth herein.
 
Payment of Legal Fees. In the event litigation ensues between the parties
concerning the enforcement of the obligations of the parties under this
Agreement, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of the each material claim in dispute in such litigation, the Employer
shall be entitled to receive from the Executive all reasonable costs and
expenses, including without limitation attorneys’ fees, incurred by the Employer
on behalf of the Executive in connection with such litigation, and the Executive
shall pay such costs and expenses to the Employer promptly upon demand by the
Employer.
 
Termination or Modification of Agreement Because of Changes in Law, Rules or
Regulations. The Employer is entering into this Agreement on the assumption that
certain existing tax laws, rules, and regulations will continue in effect in
their current form. If that assumption materially changes and the change has a
material detrimental effect on this Agreement, then the Employer reserves the
right to terminate or modify this Agreement accordingly, subject to the written
consent of the Executive, which shall not be unreasonably withheld.
 


 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATION OF AGREEMENT
 
Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
The Plan Administrator shall have the sole and absolute discretion and authority
to interpret and enforce all appropriate rules and regulations for the
administration of this Agreement and the rights of the Executive under this
Agreement, to decide or resolve any and all questions or disputes arising under
this Agreement, including benefits payable under this Agreement and all other
interpretations of this Agreement, as may arise in connection with the
Agreement.
 
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.
 
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.  Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contract as contemplated hereunder; therefore,
in such event, the Employer shall have the right to make any reasonable
assumptions in determining the benefits payable hereunder and any such
determination made in good faith shall be binding on the Executive.
 
Indemnity of Plan Administrator. The Plan Administrator shall not be liable to
any person for any action taken or omitted in connection with the interpretation
and administration of this Agreement, unless such action or omission is
attributable to the willful misconduct of the Plan Administrator or any of its
members. The Employer shall indemnify and hold harmless the members of the Plan
Administrator against any and all claims, losses, damages, expenses, or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.
 
Employer Information. To enable the Plan Administrator to perform its functions,
the Employer shall supply full and timely information to the Plan Administrator
on all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation of Service of the Executive and such other
pertinent information as the Plan Administrator may reasonably require.
 
IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the Employer
have signed this Agreement as of the date first written above.
 
THE EXECUTIVE:
SOUND COMMUNITY BANK
 
 /s/ Laura Lee Stewart     
 By:
 /s/Tyler Myers                                                      
 
 Its:
 
 Chairman of the Board                                           
 
     



 

 
 

--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION
 
SOUND COMMUNITY BANK
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
 


 
I, Laura Lee Stewart, designate the following as Beneficiary of any death
benefits under this Supplemental Executive Retirement Plan Agreement
 
Primary: The Estate of Laura Lee Stewart 
 
Contingent: 
None                                                                                     
 
Note:  To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.
 
I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer.  I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.
 
Signature:
 
 /s/Laura Lee Stewart
     
Date:
 
 December 30, 2011



Accepted by the Employer this 30th day of December, 2011.
 
By:
 
 /s/Tyler Myers
     
Print Name:
 
 Tyler Myers
     
Title:
 
 Chairman of the Board




 
 

--------------------------------------------------------------------------------

 
